The opinion of the court was delivered by
Lowrie, C. J.
We see nothing that could prevent the recovery of the plaintiff below, if Strimpfler’s testimony is believed; *155and it is certainly very credible, for there is evidence that the defendants paid interest on the claim, as a debt due by them, and it proves a contract which would, perhaps, have been inferred from the nature of the transaction; certainly, it is not inconsistent with it. He was a competent witness, for he is not a party on the record, and his liability on the original transaction had been, long before, barred by the statute of limitations. Suppose that the note might have been presented for payment out of Strimpfler’s assigned estate, it does not appear that it was done, and that estate appears to have been settled up. We do not see that Strimpfler had any interest that rendered him incompetent. The letter of Houtz does not seem to be contradictory of his testimony.
The instructions of the court, in answer to the points'put, and otherwise, are quite complete and correct.
Judgment affirmed.